CHIEF JUSTICE BENNETT
delivebed the opinion of the court.
This action was brought by the administrator and heirs of Emily J. Yowell, in the Anderson Circuit Court, for a sale of a tract of land lying in Mercer county, Ky., belonging to said Emily, and for a division of the proceeds, &c.
Section 66, Civil Code, reads: “An action for the distribution of the estate of a deceased person, or for its partition among his heirs, or for the sale for the payment of his debts, of property descended from or devised by him, must be brought in the county in which his personal representative was qualified.'’ The question is: Does the Anderson or Mercer Circuit Court have jurisdiction to order the sale ? Upon that subject it seems to us that if the action involves a settlement of the estate and the payment of debts, or distribution or partition among the heirs, the action in such case should be brought in the county where the deceased person’s representative qualified; for the reason that in all such actions- the payment of debts is involved, and the administrator has the right to be heard as to them in the county in which he qualified.
The judgment sustaining the demurrer to the petition is reversed, and the case is remanded with directions to proceed according to this opinion.